Citation Nr: 0922685	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  03-27 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The Veteran had active military service from June 1981 to 
June 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board notes that the Veteran also filed a claim for 
service connection for bipolar disorder in May 1998, which 
has yet to be adjudicated, and which was referred by the 
Board back to the RO in July 2007 for appropriate action.  As 
the claim addressed herein arose from a petition to reopen a 
previously denied claim for service connection for PTSD, the 
matter of entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder, is 
referred back to the RO for appropriate action.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).

In addition to the foregoing, the evidence, including a 
determination of the Social Security Administration, 
indicates that the Veteran may be unemployed by virtue of a 
psychiatric disability.  The issue of entitlement to total 
disability based on individual unemployability is also 
referred back to the RO for appropriate action.

The Veteran seeks service connection for PTSD, which she 
attributes to a sexual assault by a military policeman during 
active military service.  She reports that this incident 
occurred in September 1982 during her tour at Redstone 
Arsenal in Alabama.  She also reports that in January 1985 a 
sergeant in Stuttgart, Germany, refused to recommend her for 
a promotion for which she was otherwise eligible unless she 
had sex with him.  She says that she was not able to get a 
promotion until the sergeant retired.  She additionally 
reports a 9 year pre-service history of sexual abuse/incest.

VA regulations provided that If a posttraumatic stress 
disorder claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(4).  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Id.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  Id.  

Service treatment records (STRs) show treatment in January 
1983 for "situational depression/anxiety."  Service 
personnel records document a 4 day period of absence without 
leave in April 1983.  VA and private treatment records 
reflect a current diagnosis of PTSD "secondary to incest."  

In September 2002 the Veteran submitted a letter in which she 
provided the name of her roommate at Redstone Arsenal from 
1982 to 1983.  In this letter the Veteran stated that the 
military policeman that had assaulted her at Redstone Arsenal 
lived in her barracks.  According to the Veteran, her former 
roommate could corroborate the Veteran's account of the 
assault that took place in the barracks.  

In May 2003 the RO received a letter from the Veteran's 
sister regarding her knowledge of the 1982 sexual assault.  
She wrote that in 1982 or 1983 she, along with her mother and 
her sisters, visited the Veteran "when she was stationed at 
Redstone Arsenal."  She said that during this visit the 
Veteran told her that while on post a military policeman had 
"followed her to her room and proceeded to assault her by 
touching and fondling her."  She said that the Veteran 
became "very upset" when relating the incident to her.  She 
adds that the Veteran told her that she was afraid to report 
the incident because the assailant was a military policeman.  

In July 2007 the Board remanded the matter for further 
development, including verification of in-service stressors 
and provision to the Veteran of a compensation and pension 
(C&P) examination.  Unfortunately, while the evidence 
includes a corroborating statement from a family member (see 
38 C.F.R. § 3.304(f)(4), the Veteran has not been accorded a 
C&P examination.  

Inasmuch as the record contains a statement from a family 
member who states that, while still on active duty, the 
Veteran confided to her the details of a sexual assault that 
occurred during service, the Board finds that remand for 
provision to the Veteran of a C&P examination, pursuant to 
its July 2007 remand order, is warranted.  Id.; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that 
in disability compensation claims, the Secretary must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability).   
Since the claims file is being returned it should be updated 
to include any VA treatment records compiled since April 
2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Request and associate with the 
claims file all VA medical records 
dated since April 23, 2008.  Also 
attempt to obtain any other pertinent 
treatment records identified by the 
Veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  If 
no further treatment records exist, 
the claims file should be documented 
accordingly.

2.  Schedule the Veteran for a C&P 
PTSD examination.  The claims file 
must be made available to, and 
reviewed by, the examiner, and the 
examiner must acknowledge such review 
in the examination report.  The 
examiner's attention is particularly 
drawn to STRs dated in January 1983, 
which show treatment for "situational 
depression/anxiety;" SPRs dated in 
April 1983, which inform of a four day 
period of absence without leave 
(AWOL), and her sister's statement.

All indicated tests should be 
performed, and all findings reported 
in detail.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not 
(less than a 50 percent probability) 
or at least as likely as not (50 
percent probability or greater) that 
an inservice assault was sufficient to 
have produced the Veteran's PTSD, or 
whether the disorder is attributable 
to a non-service stressor.  

A rationale for all opinions proffered 
must be set forth in the report 
provided.

3.  Readjudicate the issue on appeal.  
If the benefit sought remains denied, 
the Veteran should be furnished a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 
19.31(b)(1) and be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

